Citation Nr: 1726339	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  15-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbar degenerative disc disease (hereinafter lumbar DDD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served in the Navy Reserves from November 1979 to November 1999, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  It is not shown that the Veteran has a left ear hearing loss disability by VA standards.

2.  The Veteran's right ear hearing loss is not etiologically related to active service or any period of ACDUTRA or INACDUTRA.

3.  The Veteran's tinnitus had its onset during his active service.

4.  The Veteran's lumbar DDD preexisted and was not aggravated by active service or any period of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for lumbar DDD are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The duty to notify has been met.  See April 2011 VCAA letter.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veteran has been afforded adequate assistance with her claim.  Her pertinent service treatment records are of record, as are VA Medical Center and private treatment records.  She has been provided appropriate VA examinations.  Neither she nor her representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

General Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There are three requirements to establish service connection: (1) the existence of a current disability; (2) an incurrence or aggravation of an injury or disease during service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

With any claim for service connection, it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In the context of the Reserves and National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014).  

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless those periods are also active service periods.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA).  Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status).

However, the Court recently held in Hill v. McDonald, 28 Vet. App. 243 (2016) that "once a claimant has achieved veteran status for a single disability incurred or aggravated during a period of ACDUTRA, veteran status applies to all disabilities claimed to have been incurred or aggravated during that period of ACDUTRA."  The Court distinguished Hill from prior cases in which it had held that the presumption of aggravation was not applicable to a claim based on a period of ACDUTRA.  In so doing, the Court stated that the veterans in the prior cases had sought benefits for a single disability based on the specified period of ACDUTRA, whereas the appellant in Hill was claiming multiple disabilities as incurred during one period of ACDUTRA, and service connection had already been granted for one disability for that period.  Id.  

The below decision grants service connection for tinnitus, based on the Veteran's period ACDUTRA from June 30, 1984 to July 4, 1984.  Thus, for this period, she enjoys veteran status for any disability arising from this period of service, including all applicable presumptions.

Although all of the evidence must be reviewed, only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378   (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Service Connection for Hearing Loss 

The Veteran contends that she has left and right ear hearing loss as a result of in-service noise exposure.  See April 2011 Application for Compensation.  However, after a thorough review of the record, the Board finds that the preponderance of the evidence is against a finding of service connection for both left and right ear hearing loss.  

Generally, service connection may be established on a direct basis with evidence that establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303.  In addition, service connection may be established on a presumptive basis for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

In addition to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence of hearing loss during service is not fatal to the Veteran's claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 ."  Hensley v. Brown, 5 Vet. App. 155, 159   (1993) (quoting from a brief of the VA Secretary).

i. Left Ear Hearing Loss

Initially, the Board finds that service connection for left ear hearing loss is not warranted as the Veteran's left ear does not meet the requirements for establishing a current hearing loss disability. 

In this regard, the December 2011 VA audiological examiner documented auditory threshold values showing normal hearing in the left ear and mixed hearing loss in the right ear.  The puretone threshold values were as follows:

Hertz
500
1000
2000
3000
4000
Average
Left
15
15
10
20
15
15
Right
80
80
100+
100+
100+
95

Moreover, other private audiologists also documented normal hearing in the left ear in March 1999; March, July, September, and October 2000; and August 2005.  See Private Audiograms.  

The preponderance of the evidence is thus against a finding that the Veteran has a current left ear hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.  Accordingly, as there is no competent evidence of a current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, nexus, or continuity of symptomatology is unnecessary and service connection for left ear hearing loss is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for left ear hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ii. Right Ear Hearing Loss

The Board finds that service connection for right ear hearing loss also is not warranted.  Significantly, it appears that hearing impairment of the right ear initially manifested as of July 2000 and was most recently noted in the December 2011 VA examination.  The initial diagnosis followed all periods of ACDUTRA and INACDUTRA.  See July 2000 Shea Ear Clinic record.  While such is sufficient to meet the requirements of Shedden element (1) for a current disability, Shedden elements (2), service incurrence, and (3), nexus, are not shown.  

In pertinent part, the December 2011 VA examiner found current right ear hearing loss but opined that the Veteran did not incur impaired hearing or a significant threshold shift in either ear during military service.  The examiner explained that the Veteran's right ear hearing loss occurred several years after separation and is not connected to her military service.  Significantly, the examiner noted that the Veteran's right ear hearing loss occurred about ten years earlier following a severe ear infection.  

Correspondingly, service treatment records (STRs) document that during the Veteran's 20 year career in the Navy Reserves the criteria for impaired hearing were not met.  In-service examinations demonstrated auditory thresholds at 500Hz through 4000Hz, without impaired hearing.  In pertinent part, just before retirement in July 1998, her puretone threshold values were as follows: 

Hertz
500
1000
2000
3000
4000
Average
Left
5
15
-10
-5
10
3
Right
25
5
5
10
25
11

The Board acknowledges the Veteran's assertions that she had in-service noise exposure from working on the flight line and from flying in C-141s to outside the continental U.S. (OCONUS) ACDUTRA sites.  See April 2011 Application for Compensation and July 2012 Statement in Support of Claim.  On the contrary, however, military personnel records show that the Veteran worked as an administrative clerk throughout her tenure in the Navy Reserves.  She also admitted to working in the administrative office, which overlooked the flight line.  See April 2011 Application for Compensation.  Moreover, personnel records document that she traveled OCONUS to ACDUTRA sites on only six (6) separate occasions: March 1987, April 1988, September 1988, May 1995, May 1996, and April 1998.  Corresponding STRs show that the Veteran admitted there were no adverse changes in her physical condition and there was no significant threshold shift in audiometric results as a result of traveling OCONUS.  Therefore, in light of the evidence of record, there does not appear to be sufficient evidence of an in-service incurrence to meet Shedden element (2).  

In addition, the Board finds that there is also not sufficient evidence to demonstrate Shedden element (3), the nexus element.  As previously noted, STRs failed to show evidence of impaired hearing during periods of ACDUTRA or INACDUTRA.  Furthermore, the Veteran's current right ear hearing loss appears to be related to a post-service ear infection rather than in-service noise exposure.  See July 2011 VA Examination.  Largely, the competent evidence of record preponderates against a finding of a relationship between the Veteran's in-service noise exposure and her current right ear hearing loss.  

The Board acknowledges the Veteran's contention that her current hearing loss began as a result of in-service noise exposure.  The Board also recognizes that lay persons are competent to attest to factual matters of which they have first-hand knowledge,  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the specific issue in this case, whether hearing loss is related to in-service noise exposure, falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1372.

As previously discussed, the Veteran enjoys "veteran status" for any disability arising from the period of ACDUTRA from June 30, 1984 to July 4, 1984.  As such, the presumptions of 38 C.F.R. § 3.303(b) for chronic diseases, such as the Veteran's right ear sensorineural hearing loss, applicable to this period.  See Hill, 28 Vet. App. at 243.  Nevertheless, the record does not show that the Veteran's right ear hearing loss manifested to a degree of 10 percent within one year following this period.  In pertinent part, May 1986 through July 1998 STRs show all right ear puretone threshold values in the normal range, and postservice records reflect that the Veteran's right ear hearing loss manifested several years after service.

Therefore, based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  See 38 U.S.C.A §5107 (West 2014).  There is no lay or medical evidence to support an association between any period of ACDUTRA or INACDUTRA and her hearing loss disability.  Accordingly, the benefit-of-the doubt rule does not apply and the Veteran's claim for service connection for right ear hearing loss is denied.  

Service Connection for Tinnitus

The Veteran asserts that service connection is warranted for tinnitus.  See April 2011 Application for Compensation.  In this regard, she reported constant bilateral tinnitus of gradual onset, first shown during military service.  See July 2011 VA Examination.  The Board notes that the Veteran is competent to report when she first experienced symptoms of tinnitus and to assert that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in this respect.

Most significantly, STRs show complaints of left ear ringing due to Eustachian tube dysfunction during a period of ACDUTRA.  See June 1984 STRs and Military Personnel records.  

The Board acknowledges the August 2011 VA audiology evaluation, which found that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner based this opinion on the fact that the Veteran did not incur sufficient noise exposure to cause tinnitus.  Nevertheless, the Board finds the August 2011 VA opinion regarding tinnitus to be deficient.  In pertinent part, the examiner failed to consider the Veteran's reports of experiencing tinnitus while in active service and symptoms since that time.  Furthermore, the examiner failed to consider the STRs, which document left ear ringing in-service.  This evidence indicates onset of tinnitus in-service and directly contradicts the examiner's opinion.  

Indeed, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus, and her statements have been found credible. 

Therefore, in considering the totality of the evidence, which shows that the Veteran had in-service noise exposure and ringing in her left ear, the Board finds that the evidence is at least in equipoise on the question of a nexus between service and the current tinnitus.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Service Connection for Lumbar DDD

The Veteran also contends that, although her current Lumbar DDD existed prior to service, her symptoms during service were due to aggravation while performing her military duties.  See July 2012 Statement in Support of Claim.  

In general, a veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Furthermore, the presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  

With respect to a claim for aggravation of a pre-existing condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48.

In the instant case, degenerative arthritis of the low back was noted on enlistment examination in November 1979.  See STRs.  Additional contemporaneous examinations also document arthritis prior to the Veteran's periods of ACDUTRA.  Id.  As such, the presumption of soundness does not apply regarding the lumbar DDD and the question for consideration, therefore, becomes whether the preexisting lumbar DDD was aggravated during service.

However, during the Veteran's periods of ACDUTRA and INACDUTRA there appears to be no increase in the level of severity of lumbar DDD.  Chiefly, there was no evidence of increased symptomatology on annual examinations dated in May and October 1981, April 1982, March 1983, March 1984, May 1985, May 1986, March 1987, June 1987, March 1988, May 1990, April 1992, March 1994, and April 1996.  On each examination, the Veteran's low back was described as clinically normal and her low back arthritis described as either, having no sequelae, being minor or mild, requiring no medication, or presenting no problems.  

Moreover, following her various periods of ACDUTRA, the Veteran often certified that she suffered no disease or injury during each completed period of ACDUTRA.  See STRs.  Significantly, prior to retirement, in March 1998, the Veteran was noted as able to perform all duties despite having arthritis of the lower back.  STRs are also silent for any complaints or treatment for lumbar DDD.  

On VA examination in December 2011, the Veteran reported onset of lower back pain in-service and that she noticed the arthritis in her back whenever she had to bend.  In contrast, however, the examiner documented that the Veteran's course was stable until two months earlier, when her lower back pain worsened.  The examiner also noted that the Veteran had degenerative arthritis of the low back with no sequelae as of November 1979.  

In February 2015, after a review of the Veteran's claims file, a VA medical examiner opined that the Veteran's lumbar spine DDD, which clearly and unmistakably existed prior to service was not permanently increased by military service, but was increased due to the natural progression of the disease/injury.  The examiner explained that service treatment examinations showed normal spine, musculoskeletal, and neurological areas.  The Board finds these opinions to be probative because they were based on a full review of the claims file with an examination of the Veteran, and include an explanation for the rationale of their opinions.

The Board has considered the Veteran's statements regarding aggravation of her lumbar DDD while in-service.  However, the objective medical evidence of record does not indicate her lumbar DDD increased in severity during that time.  Additionally, while the Veteran is certainly competent to state that she experienced increased symptomatology in service, the Veteran is a layperson and does not have the requisite medical expertise necessary to render a competent medical opinion on whether the symptoms she experienced in service represented aggravation.  Therefore her statements regarding this matter are not probative.  See Jandreau, 492 F. 3d at 1372.

Consistent with the ruling in Hill, the Board has considered whether the presumption of aggravation applies from June 30, 1984 to July 4, 1984 (period of ACDUTRA with established veterans status).  However, as described above, the preponderance of the evidence shows that there was no worsening of the Veteran's lumbar DDD during such time.  See 38 C.F.R. § 3.306.  Therefore, this presumption is inapplicable. 

In light of the foregoing, the Board finds that the Veteran's pre-existing lumbar DDD did not increase in symptomatology during any period of active service or ACDUTRA and INACDUTRA.  As the preponderance of the evidence is against the Veteran's claim for service connection for lumbar DDD, the benefit-of-the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, the Veteran's claim for service connection for lumbar DDD is denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for lumbar DDD is denied. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


